Exhibit 10.1

 

LOGO [g714435g11a90.jpg]

April 30, 2014

OXiGENE, Inc.

701 Gateway Blvd, Suite 210

South San Francisco, CA 94080

Attn: Barbara Riching

Dear Barbara,

Please be advised that the date on which DWF III Gateway, LLC executed that
certain Fourth Amendment to Lease with OXiGENE, Inc. was April 28, 2014.

Best regards,

DWF III Gateway, LLC

a Delaware limited liability company

 

By:   Divco West Real Estate Services, Inc.,   a Delaware corporation
Its Agent

 

  By:   /s/ Michael Pelletier   Name:   Michael Pelletier   Title:   Senior
Associate



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) is dated for reference
purposes as of April 16, 2014 and is entered into by and between DWF III
GATEWAY, LLC, a Delaware limited liability company (“Landlord”) and OXIGENE,
INC., a Delaware corporation (“Tenant”).

R E C I T A L S

A. Landlord (as successor-in-interest to Broadway 701 Gateway Fee LLC, a
Delaware limited liability company) and Tenant are parties to that certain
Office Lease 701 Gateway dated as of October 10, 2008, as amended by that
certain First Amendment to Lease dated as of November 27, 2012, as amended by
that certain Second Amendment to Lease dated as of January 30, 2013, and as
amended by that certain Third Amendment to Lease dated as of April 1, 2013
(collectively, the “Existing Lease”), pursuant to which Tenant leases certain
premises containing approximately Five Thousand Two Hundred Seventy-Five
(5,275) rentable square feet of space (the “Premises”) located in the building
having an office address of 701 Gateway Boulevard, South San Francisco,
California (the “Building”).

B. Landlord and Tenant acknowledge that although the Premises have been referred
to as “Suite 270” in the Existing Lease, the Premises are also sometimes
referred to and known as “Suite 210.” Landlord acknowledges that Tenant may
maintain its existing signage for the Premises referencing “Suite 210” and shall
have the right to continue to use “Suite 210” as part of Tenant’s mailing
address. Any references by Landlord to “Suite 210” or “Suite 270” shall be
deemed to refer to the Premises.

C. Landlord and Tenant now desire to amend the Existing Lease to extend the
Term, subject to each of the terms, conditions, and provisions set forth herein.

A G R E E M E N T

NOW THEREFORE, in consideration of the agreements of Landlord and Tenant
contained herein and other valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Landlord and Tenant agree as follows:

1. RECITALS

Landlord and Tenant acknowledge and agree the above recitals are true and
correct and are hereby incorporated herein as though set forth in full.

2. DEFINITIONS

As of the date hereof, unless context clearly indicates otherwise, all
references to “the Lease” or “this Lease” in the Existing Lease or in this
Amendment shall be deemed to refer to the Existing Lease, as amended by this
Amendment. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Existing Lease unless context clearly indicates
otherwise.



--------------------------------------------------------------------------------

3. EXTENDED TERM

The parties acknowledge that the Lease Term is scheduled to expire on June 30,
2014. Notwithstanding the foregoing, the Lease Term is hereby extended such that
the Expiration Date shall be June 30, 2019.

4. BASE RENT

Effective as of July 1, 2014 and continuing through the Expiration Date, the
monthly Base Rent payable by Tenant to Landlord for the Premises pursuant to
Article 3 of the Existing Lease shall be payable in accordance with the
following schedule:

 

Period

   Monthly Base Rent  

July 1, 2014 through June 30, 2015

   $ 16,616.25   

July 1, 2015 through June 30, 2016

   $ 17,114.74   

July 1, 2016 through June 30, 2017

   $ 17,628.19   

July 1, 2017 through June 30, 2018

   $ 18,157.03   

July 1, 2018 through June 30, 2019

   $ 18,701.74   

Notwithstanding the foregoing, provided that Tenant is not in Default (beyond
any applicable notice and cure period), then Tenant shall be excused from the
obligation of paying the monthly Base Rent (but not any other amounts) due
hereunder for the month of July, 2014.

5. BASE YEAR

Effective as of July 1, 2014, the Base Year shall be the calendar year 2014.

6. CONDITION OF PREMISES / LANDLORD’S WORK

(a) Tenant currently occupies the Premises and acknowledges that it has accepted
the same as suitable for Tenant’s use, AS IS, and without representation or
warranty by Landlord as to the condition, use or occupancy which may be made
thereof, subject only to Landlord’s obligation to perform the Landlord’s Work in
accordance with Section 6(b) below or as otherwise set forth in this Amendment.
Landlord represents that the Premises has not undergone inspection by a
Certified Access Specialist. The foregoing statement is included in this
Amendment solely for the purpose of complying with California Civil Code
Section 1938 and shall not in any manner affect Landlord’s and Tenant’s
respective responsibilities for compliance with construction-related
accessibility standards as set forth in the Existing Lease.

(b) Following the date of this Amendment, Landlord shall, at its sole cost and
expense, (i) paint the interior walls of the Premises, (ii) re-carpet the
interior carpeted floors within the Premises, and (iii) add one HVAC register to
the westernmost (along the windowline) Private Office/Conference Room and
install a dedicated controller for the room (collectively, the “Landlord’s
Work”). The type and quality of Landlord’s Work shall be typical of standard
interior improvements constructed by Landlord which are of the nature and
quality required by

 

2



--------------------------------------------------------------------------------

specifications developed for the Building containing the Premises by Landlord.
To facilitate construction of the Landlord’s Work in conjunction with Tenant’s
occupancy of the Premises, Tenant agrees to cooperate with Landlord and take all
actions reasonably required by Landlord to facilitate the completion of
Landlord’s Work. Without limiting the generality of the foregoing, Tenant
understands and agrees that, in connection with construction of the Landlord’s
Work, Tenant may be required to move personal property located within portions
of the Premises and/or to vacate portions of the Premises from time to time
during construction of the Landlord’s Work. Landlord shall use commercially
reasonable efforts to provide Tenant with advance notice of the need for such
relocation in connection with Landlord’s completion of the Landlord’s Work.
Tenant also acknowledges that during construction of the Landlord’s Work that
the areas of the Premises then being occupied by Tenant will not be separated
from the work being performed by Landlord and Landlord’s contractors and that,
as a result of Landlord’s construction of the Landlord’s Work, there may be
construction noise, dust and related inconveniences to Tenant’s use of the
Premises. In connection with the foregoing and notwithstanding anything to the
contrary contained within the Existing Lease, Tenant hereby acknowledges and
agrees that Landlord shall not be liable under any circumstances for any
inconvenience or annoyance to Tenant or Tenant’s employees, agents, contractors
or invitees, or for any direct or indirect injury to or interference with
Tenant’s business, including, without limitation, any such injury or damage
arising as a result of any dust, fumes, noise or similar disruption, nuisance or
annoyance created by Landlord or its agents, employees or contractors in
connection with the Landlord’s Work; provided the foregoing shall not release
Landlord from any liability arising out of its gross negligence or willful
misconduct. Tenant hereby acknowledges and agrees that neither the access to the
Premises by Landlord and Landlord’s employees, agents and contractors nor their
activities within the Premises in connection with construction of the Landlord’s
Work shall constitute nor be deemed to constitute a denial of Tenant’s access
to, or interference with Tenant’s use of, the Premises nor shall either
constitute grounds for an abatement of Rent payable under the Lease.

(c) In the event, subject to the Project’s standard terms and conditions,
Landlord permits Tenant or its vendor with access to the Building’s MPOE room
for the purpose of providing additional telecommunications service to the
Premises, Landlord shall (if necessary) cause an additional single 110v
electrical outlet to be installed for purposes of providing standard electrical
service; provided, however, in no event shall Landlord be obligated to upgrade
the electrical service to the MPOE or upgrade or install additional electrical
panels within the Building for purposes of providing such additional electrical
outlet.

7. OPTION TO EXTEND

Tenant shall have one option to extend the Term of the Lease for a period of
five (5) years (the period shall be referred to as the “Extension Period”) by
giving written notice of exercise of such option (“Extension Option Notice”) at
least one hundred eighty (180) days, but not more than two hundred seventy
(270) days, prior to the expiration of the Lease Term. The Extension Period
shall commence, if at all, on July 1, 2019. If Tenant is in Default (beyond any
applicable notice and cure period) under any term or provision of the Lease on
the date of giving an Extension Option Notice, or if Tenant is in Default
(beyond any applicable notice and cure period) under any term or provision of
the Lease on the date of the applicable Extension Period is to commence, the
Extension Period at the option of Landlord shall not commence and the

 

3



--------------------------------------------------------------------------------

Lease shall expire June 30, 2019. The Extension Period shall be upon all of the
terms and provisions of the Lease, except that (i) the monthly Base Rent during
such Extension Period shall be ninety-five percent (95%) of then Fair Market
Rent, (ii) any work, allowance, free rent, or concession previously provided by
Landlord shall not apply; and (iii) Tenant shall not have any additional option
to extend.

(a) Fair Market Rent. The term “Fair Market Rent” for purposes of determining
monthly Base Rent during the Extension Period shall mean the minimum monthly
rent generally applicable to office leases at comparable class office buildings
of comparable size, age, quality of the Premises in the South San Francisco area
projected as of the first day of the Extension Period by giving due
consideration for the quality of the Building and improvements therein
(including the quality of the then existing improvements in the Premises as if
they had been newly constructed and paid for by Landlord on the first day of the
Extension Period specifically for the Extension Period), the quality of the
credit of the tenants, for a term comparable to the Extension Period at the time
the commencement of the Extension Period is scheduled to commence, without any
deduction for amortization or cost of tenant improvements, allowances, capital
improvements or commissions whether or not incurred by Landlord, and otherwise
subject to the terms and conditions of this Lease that will be applicable during
the Extension Period.

(b) Procedure to Determine Fair Market Rent. Landlord shall notify Tenant in
writing of Landlord’s determination of the Fair Market Rent (“Landlord’s FMR”)
within thirty (30) days after receipt of the Extension Option Notice. Within
fifteen (15) days after receipt of such written notice of Landlord’s FMR, Tenant
shall have the right either to: (i) accept Landlord’s FMR, or (ii) elect to have
the Fair Market Rent determined in accordance with the appraisal procedure set
forth below. The failure of Tenant to provide written notice of its election
under the preceding sentence shall be deemed an acceptance of Landlord’s FMR.
The election (or deemed election) by Tenant under this section shall be
non-revocable and binding on the parties.

(c) Appraisers. If Tenant has elected to have the Fair Market Rent determined by
an appraisal, then within ten (10) days after receipt of Tenant’s written notice
of such an election, each party, by giving written notice to the other party,
shall appoint a broker to render a written opinion of the Fair Market Rent for
the Extension Period. Each broker must be a real estate broker licensed in the
State where the Building is located for at least five years and with at least
five years’ experience in the appraisal of rental rates of leases or in the
leasing of space in office buildings in the area in which the Building is
located and otherwise unaffiliated with either Landlord or Tenant. The two
brokers shall render their written opinion of the Fair Market Rent for the
Extension Period to Landlord and Tenant within thirty (30) days after the
appointment of the second broker. If the Fair Market Rent of each broker is
within three percent (3%) of each other, then the average of the two appraisals
of Fair Market Rent shall be the Fair Market Rent for the Extension Period. If
one party does not appoint its broker as provided above, then the one appointed
shall determine the Fair Market Rent. The Fair Market Rent so determined under
this section shall be binding on Landlord and Tenant.

(d) Third Appraiser. If the Fair Market Rent determined by the brokers is more
than three percent (3%) apart, then the two brokers shall pick a third broker
within ten (10) days after the two brokers have rendered their opinions of Fair
Market Rent as provided above. If the two

 

4



--------------------------------------------------------------------------------

brokers are unable to agree on the third broker within said ten (10) day period,
Landlord and Tenant shall mutually agree on the third broker within ten
(10) days thereafter. If the parties do not agree on a third qualified broker
within ten (10) days, then at the request of either Landlord or Tenant, such
third broker shall be promptly appointed by the then Presiding Judge of the
Superior Court of the State of California for the County where the Building is
located. The third broker shall be a person who has not previously acted in such
capacity for either party and must meet the qualifications stated above.

(e) Impartial Appraisal. Within thirty (30) days after its appointment, the
third broker (the “Third Party”), shall render its written opinion by selecting
the Fair Market Rent made Landlord’s or Tenant’s broker to be the Fair Market
Rent for the Extension Period. The Third Party may not offer any different
opinion or recommendation of Fair Market Rent. The Fair Market Rent determined
in accordance with the foregoing procedure shall be binding on the parties.

(f) Appraisal Costs. Each party shall bear the cost of its own appraiser and
one-half (1/2) the cost of the third appraiser, unless the Fair Market Rent of
the Third Opinion is within five percent (5%) Landlord’s FMR, in which case
Tenant shall bear the entire cost of the third appraiser. After the Fair Market
Rent for the Extension Period has been established in accordance with the
foregoing procedure, Landlord and Tenant shall promptly execute an amendment to
the Lease to reflect the minimum monthly rent for the Extension Period.

(g) Personal Option. The foregoing option to extend is personal to OXiGENE, Inc.
(and any assignee that is an Affiliate), but may not be assigned or transferred
to or exercised by any other assignee, sublessee or transferee.

8. MISCELLANEOUS

(a) As amended hereby, the Existing Lease is hereby ratified and confirmed in
all respects. In the event of any inconsistencies between the terms of this
Amendment and the Existing Lease, the terms of this Amendment shall prevail.

(b) Tenant represents and warrants to Landlord that neither it nor its officers
or agents nor anyone acting on its behalf has dealt with any real estate broker
or finder in the negotiating or making of this Amendment, other than
Cassidy/Turley. Tenant shall indemnify, defend and hold Landlord harmless from
any claim or claims, and costs and expenses, including attorneys’ fees, incurred
by Landlord in conjunction with any claim or claims of any other broker or
brokers to a commission in connection with this Amendment as a result of the
actions of Tenant or its officers, agents or anyone acting on its behalf.

(c) This Amendment shall bind and inure to the benefit of Landlord and Tenant
and their respective legal representatives and successors and assigns.

(d) This Amendment may be executed in counterparts each of which counterparts
when taken together shall constitute one and the same agreement.

(e) The preparation and submission of a draft of this Amendment by either party
to the other shall not constitute an offer, nor shall either party be bound to
any terms of this

 

5



--------------------------------------------------------------------------------

Amendment or the entirety of the Amendment itself until both parties have fully
executed a final document and an original signature document has been received
by both parties. Until such time as described in the previous sentence, either
party is free to terminate negotiations with no obligation to the other.

(f) Except as set forth in this Amendment, all terms and conditions of the
Existing Lease shall remain in full force and effect.

Remainder of Page Intentionally Blank

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first above written.

 

LANDLORD:

 

DWF III GATEWAY, LLC,

a Delaware limited liability company

 

  By:  

Divco West Real Estate Services, Inc.,

a Delaware corporation

Its Agent

 

  By:   /s/ James Lasher   Name:   James Lasher   Title:   Managing Director

 

TENANT:

 

OXIGENE, INC.,

a Delaware corporation

 

  By:   /s/ Peter Langecker   Name:   Peter Langecker   Title:   CEO

 

7